Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
 Response to Amendment
The amendment filed on March 10, 2021 has been entered. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed December 10, 2020. Claim 2 has been cancelled by applicant and claims 1 and 3-15 remain pending in the current application.
Claim Interpretation
Claim 1 recites that the Ni-based alloy member has a chemical composition “being”. “Being” is not a typical transitional phrase and the MPEP does not provide a definition as to whether it should be treated as open or closed claim language (See MPEP 2111.03 for more information on transitional phrases). As there is no use of closed language in the specification and “being” is not given a definition in the specification, the claims will be given their broadest reasonable interpretation (MPEP 904.01) and “being” will be interpreted as open claim language, equivalent to comprising. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tillman et al. (US 5328659) hereinafter Tillman in view of Ewing et al. (US 6551372) hereinafter Ewing.
As to claim 1, Tillman discloses the composition in comparison to the claimed composition as shown in the table below.
Element
Claim 1
Tillman composition (claim 1 unless otherwise noted)
Cr
5 – 25%
12 – 15.5%
Co
0 – 30 %
8 – 19 %
Al
1 – 8 %
3.2 – 5.2 %
Ti, Nb, Ta in total
1 – 10 %
2 – 4.5 % Ti
0 – 4 % Ta
Thus, Tillman discloses 2 – 8.5 % total
Fe
10 % or less

Mo
10 % or less
2.8 – 5.4 %
W
8 % or less
0 – 4 %
Zr
0.1 % or less
0 - 0.08 %
B
0.1 % or less
0.005 - 0.024 %
C
0.2 % or less
0.01 - 0.1 %
Hf
2 % or less
0 - 0.45 %

5 % or less

O
0.003 – 0.05 %

Ni
Residual components and unavoidable impurities
balance


Thus Tillman discloses ranges that fall inside or overlap the claimed ranges for all elements except oxygen. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges would be obvious in light of the disclosed range in Tillman. 
However, Tillman does not disclose an amount of oxygen.
Ewing relates to a similar gas turbine engine disk to Tillman (Ewing, abstract). Ewing discloses using a composition containing 0.015%-0.035% carbon, 15.5%-16.5% chromium, 14%-15.5% cobalt, 2.75%-3.25% molybdenum, 4.75%-5.25% titanium, 2.25%-2.50% aluminum, 1%-1.5% tungsten, 0.030%-0.090% zirconium, 0.020%-0.030% boron, up to 0.90% hafnium, and the balance nickel plus incidental impurities (Ewing, claim 6). Ewing teaches that the composition may include small amounts of impurities and incidentals which in character and/or amount do not adversely affect the advantageous aspects of the material (Ewing, col 5, lines 31-35). Ewing teaches that the small amount of impurities comprise not more than 300 parts per million oxygen (Ewing, col 5, lines 36-38; where 300 ppm equals 0.03%).


Tillman discloses a heat treatment for reducing the crack growth rate in superalloy articles (Tillman, claim 1). Tillman discloses this heat treatment involves solution treating the superalloy article at a temperature between the gamma prime solvus and the incipient melting temperature for a time of about 1 to 10 hours (Tillman, claim 1; this meets the claim limitation of heating a body higher than the solvus temperature of the gamma prime phase but lower than the gamma phase melting temperature as the incipient melting temperature disclosed in Tillman would be when melting is beginning, thus lower than the gamma phase melting temperature where the gamma phase would be fully molten). 
Tillman then discloses cooling the superalloy article at a rate between about 100° F. (56° C.) and about 300° F. (167° C.) per hour to a temperature between about 200° F. (111° C.) and about 400° F. (222° C.) below the gamma prime solvus (Tillman, claim 1). 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Tillman discloses that the nickel-based superalloy article which the procedure can be applied includes disks which are employed in the turbine section of gas turbine engines which are commonly made using powder metallurgy (Tillman, col 2, lines 16-20 and 23-26). 
However, Tillman does not explicitly disclose preparing a Ni-based alloy powder nor forming a precursor body where the average grain diameter of the gamma phase grains are 50 μm or less.
Ewing relates to a nickel base powder metallurgy superalloy gas turbine engine disk for a compressor or turbine and method of making thereof (Ewing, abstract). Ewing teaches making a gas turbine engine disk from a gamma prime strengthened wrought powder metallurgy composition (Ewing, claim 6). Ewing teaches melting the nickel composition to form an alloy melt material, atomizing the alloy melt material to produce a quantity of powder metal particles of the alloy (Ewing, claim 15). Ewing teaches that the body member has a gain size between about 25 and 3 microns (Ewing, claim 6). Ewing then teaches consolidating the powder into a part at least one of vacuum hot pressing, hot isostatic pressing, hot compaction, and extrusion (Ewing, claim 15).
As Tillman and Ewing both relate to methods of making turbine parts from nickel based alloys and Tillman already discloses that the turbine parts are made via powder metallurgy, one of ordinary skill would naturally look to the art to determine the method for carrying out the overall method in Tillman. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add the method of making a powder and consolidating the powder into a 

Tillman also does not explicitly disclose fabricating a softened body in that particles of the γ' phase at least 20 % precipitate on grain boundaries of the γ phase grains having an average grain diameter of 50 pm or less.
However, Tillman does disclose where the overall grain size is 20-90 microns (Tillman, claim 6). 
Also the combination of Tillman and Ewing disclose the claimed method, see the above rejection.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As the combination of Tillman and Ewing disclose a substantially identical process to the claimed method, there is a prima facie case that the fabricated body using the method of Tillman and Ewing would be a softened body in that particles of the γ' phase at least 20 % precipitate on grain boundaries of the γ phase grains having an average grain diameter of 50 pm or less.



As to claims 4 and 10, Ewing teaches melting the nickel composition to form an alloy melt material, atomizing the alloy melt material to produce a quantity of powder metal particles of the alloy (Ewing, claim 15).

As to claim 5 and 11, Ewing teaches consolidating the powder into a part at least one of vacuum hot pressing, hot isostatic pressing, hot compaction, and extrusion (Ewing, claim 15).

As to claim 6 and 12, Tillman does not explicitly disclose where the γ’ solvus temperature is 1110°C or higher. 
However, Tillman discloses this heat treatment involves solution treating the superalloy article at a temperature between the gamma prime solvus and the incipient melting temperature for a time of about 1 to 10 hours (Tillman, claim 1). Tillman also discloses a subsequent heating step just below γ’ solvus temperature (See Tillman Fig 1 where step f is the heating step just below γ’ solvus temperature). In the specific examples for heat treatments disclosed in Table III, Tillman discloses the first heat treatment (i.e. above γ’ solvus temperature) at 1191°C and the second heat treatment (i.e. just below γ’ solvus temperature) at 1121°C or 1129°C depending on the exact composition. Thus the γ’ solvus temperature must be between 1121 and 1191°C. As this temperature range is greater than 1110°C, Tillman is inherently disclosing a γ’ solvus temperature that meets the claim limitations.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).

As to claim 7, Tillman does not explicitly disclose where the Ni-based alloy member has a chemical composition in15 which the equilibrium amount of precipitation of the γ' phase at 700°C is 45 volume % or more and 80 volume % or less. 
However, the combination of Tillman and Ewing disclose a substantially identical composition (see claim 1 rejection above). 
Thus, as the compositions are substantially identical, it would be expected that the composition in Tillman and Ewing would exhibit the same properties as the claimed composition (See MPEP 2112.01: “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).

As to claims 8 and 14, Tillman does not explicitly disclose where the softened body has a Vickers hardness of 370 Hv or less at room temperature.

The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As the combination of Tillman and Ewing disclose a substantially identical process of making the nickel based alloy member, there is a prima facie case that the product would exhibit the same Vickers hardness as claimed.

As to claim 13, it is rejected for the same reasons stated above in the rejection of claim 7 as the composition disclosed by the combination of Tillman and Ewing will still be expected to have the same properties for the reasons stated in the rejection of claim 7.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tillman and Ewing as applied to claims 1-8 and 10-14 above, and further in view of Samal, Prasan K. Newkirk, Joseph W.. (2015). ASM Handbook, Volume 07 - Powder Metallurgy (2015) - 39.1 General Guidelines. (pp. 395-404). ASM International hereinafter Samal.
As to claims 9 and 15, Tillman discloses a subsolvus solution treatment step followed by at least one aging step (Tillman, abstract). Tillman discloses that these steps involve heating the article to a temperature about 30° F (17° C) to about 200° F (111° C) below the gamma prime solvus and holding at this temperature for about 1 to 10 hours; cooling the article to 
However, Tillman does not explicitly disclose a forming step where there is additional hot working, warm working, cold working and/or machining. 
Samal is the ASM Handbook with specific reference to the section on machining of powder metallurgy materials (Samal, title). Samal teaches that Powder Metallurgy (PM) is a near-net shape process capable of producing complex parts with little or no need for secondary operations, such as machining, joining, or assembly (Samal, pg. 395, left column, first paragraph). However, Samal teaches that the inability to produce certain geometrical figures (e.g., transverse holes, undercuts, and threads) frequently necessitates some machining, particularly drilling (Samal, pg. 395, left column, first paragraph). Thus Samal teaches that powder metallurgical parts can be turned (Samal, pg. 398), drilled (Samal, pg. 400), or milled (Samal, pg. 401) to achieve the finished product. Further, Samal teaches that burnishing (Samal, pg. 401), honing (Samal, pg. 402), and grinding can be used on powder metallurgically produced parts when necessary to achieve dimensional functionality of a part (Samal, pg. 402, right column, first paragraph).
As Tillman and Samal both relate to parts made using powder metallurgical processes, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of grinding as taught by Samal to the method disclosed in Tillman thereby achieving dimensional functionality of the finished part (Samal, pg. 402, right column, first paragraph). This would also constitute combining prior art elements according to known methods to yield predictable results as it is well known in the art to machine finished parts to ensure that the finished dimensions meet the required tolerances (See MPEP 2141(III)). 

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 
	With respect to the 112 rejections, incorporating the limitations of claim 2 into claim 1 cures the 112(a) issue and amending claim 13 to depend from claim 10 cures the 112(b) issue so both rejections are withdrawn. 

	With respect to the 103 rejection in view of Tillman and Ewing, applicant argues that the purpose of the current invention is to manufacture a Ni-based alloy member with higher production yield than before (Applicant’s remarks, pg. 9). Applicant argues that the current invention is characterized by having a fine crystal gain (less than 50 microns) and performing a heat treatment to form a softened body which exhibits superior processability and formability than before (Applicant’s remarks, pg. 10). Applicant further notes that amended claim 1 now discloses a cooling rate of 50°C/hr or less while Tillman discloses a cooling rate of 56 - 167°C/hr (Applicant’s remarks, pg. 11). 
	While the range of cooling disclosed in Tillman no longer overlaps the claimed range, this range for cooling is extremely close to the claimed range, with its lower bound differing by 6 degrees from the claimed range. Applicant has not pointed to any unexpected results achieved by the newly claimed range. Given this minor difference between the claimed range and the disclosed range in the art, and the lack of any showing of unexpected results, a person of ordinary skill would expect the cooling rates, differing by only 6 degrees per hour, to produce essentially the same results (see also MPEP 2144.05). 



	Also, applicant argues that neither Tillman nor Ewing describe or suggest a softened body (i.e. a Vickers hardness of 370 Hv or less at room temperature) and do not describe the problems with processability and formability and thus it is impossible to arrive at the inventive concept from the combination of Tillman and Ewing (Applicant’s remarks, pg. 11-12). 
	The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable (see MPEP 2112). Further, as applicant admits that the softened body is a precursor/intermediate article (Applicant’s remarks, pg. 10, second full paragraph), it is not surprising that the art may not disclose the physical properties of the article at every step of the production of the finished article. 
Nevertheless, as the combination of Tillman and Ewing disclose the claimed method steps of making the article, the intermediate article would be expected to have the same or patentably indistinct properties at the same point in the process. Thus as Tillman and Ewing disclose the claimed method steps, being the same, overlapping, or extremely close, the combination makes the instant claims obvious and the rejection is maintained. 
	With respect to the 103 rejection in view of Sato and Ewing, applicant’s arguments with respect to the Sato’s teachings being directed to a cast body rather than one formed from metal powder (Applicant’s remarks, pg. 13-15) is agreed with. While Sato claims “providing a material .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 








/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        




/JOSHUA S CARPENTER/Examiner, Art Unit 1733